       Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                       )
ANTHONY BARILLA,                                       )
                                                       )
        Plaintiff,                                     )
v.                                                     )   Civil Action No. _________________
                                                       )
CITY OF HOUSTON, TEXAS,                                )
                                                       )
        Defendant.                                     )
                                                       )

                         PLAINTIFF ANTHONY BARILLA’S
                       COMPLAINT FOR DECLARATORY AND
             INJUNCTIVE RELIEF AND NOMINAL DAMAGES (42 U.S.C. § 1983)

                                          INTRODUCTION

        1.       This First Amendment lawsuit challenges a city ordinance that unconstitutiona lly

     restricts musicians from busking (performing music in public for tips) on the streets of

     Houston, Texas. Plaintiff Anthony (“Tony”) Barilla, a professional musician, wants to busk as

     an accordionist in Houston. But HOUSTON, TEX., CODE art. I, § 28-6 prohibits playing music

     “with the view of taking up [money],” everywhere but a small part of the City known as the

     Theater District, and only then after obtaining a permit that contains a “Heckler’s Veto”

     provision. Tony challenges Houston’s busking ban and permit requirements, HOUSTON, TEX.,

     CODE art. I, § 28-6, art. XI, div. 2, §§ 40-262, 40-263(3), as a violation of the First

     Amendment’s Free Speech Clause.

                                  JURISDICTION AND VENUE

        2.       Plaintiff brings this civil rights lawsuit pursuant to 42 U.S.C. § 1983, for violatio n

     of rights secured by the First Amendment to the U.S. Constitution, as applied to the states by

     the Fourteenth Amendment.

                                                   1
      Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 2 of 10



        3.      This Court has jurisdiction over this action for declaratory and injunctive relief

    pursuant to 28 U.S.C. §§ 1331 (federal question jurisdiction), 1343 (civil rights jurisdictio n),

    and 2201–02 (the Declaratory Judgment Act).

        4.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b), on the grounds that

    all or a substantial part of the acts giving rise to Plaintiff’s claims have occurred or will occur

    in the Southern District of Texas (see 28 U.S.C. § 124(b)(2)).

                                                   PARTIES

        5.      Plaintiff Tony Barilla is a United States citizen and a resident of Houston, Texas.

    Tony is a professional writer and accordionist. He wishes to play music for tips on Houston’s

    public streets, but the City’s busking restrictions prevent him from doing so.

        6.      Defendant City of Houston is a municipality of the State of Texas. A municipa lity

    is a “person” subject to suit under 42 U.S.C. § 1983. See Lake Country Estates, Inc. v. Tahoe

    Regional Planning Agency, 440 U.S. 391, 401 (1979). The City and its agents are responsible

    for implementing and enforcing the busking ordinance at issue.

                                      FACTUAL ALLEGATIONS

                            The Challenged Law and its Enforcement

        7.      HOUSTON, TEX., CODE art. I, § 28-6, makes it unlawful to busk (perform music in

    public for tips) in the majority of the City. 1 It relegates busking to the limited area of the City’s

    Theater District, where performers can play only after securing a permit. 2



1“The playing of bands upon the streets or in other public places in the city, with a view to taking
up a collection from the bystanders by someone, for the benefit of the members composing such
band, shall be a nuisance and unlawful.” HOUSTON, TEX., CODE art. I, § 28-6.
2 “Every member of such band who plays with a view to taking up or having taken up a collectio n
from the bystanders shall be guilty of committing a nuisance; provided, however, this section shall
not be construed to apply . . . to sidewalk performers performing within the ‘theater/entertainme nt

                                                    2
      Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 3 of 10



        8.         The “theater/entertainment district” is defined as “the area including to the mid-

    point of and bounded by Preston Street on the north, Dallas Street on the south, Milam Street

    on the east, and Interstate Highway 45 on the west.” HOUSTON, TEX., CODE art. XI, div. 1, §

    40-261(b).

        9.         The City of Houston is 665 square miles, and the Theater District covers a mere 8

    blocks. This extremely limited area excludes many of Houston’s dynamic cultural centers that

    lend themselves to busking. A map outlining the Theater District is attached as Exhibit A.

        10.        HOUSTON, TEX., CODE art. XI, div. 2, § 40-262, requires buskers to obtain a permit

    before performing in the Theater District.

        11.        Performers must obtain a permit regardless of whether they perform solo, or with

    others in a band or in a group, and regardless of how many people they intend to, or eventually

    do, attract.

        12.        To obtain a permit, a performer must submit an application and pay a fee—$10 for

    30 days and $50 for a year.

        13.        The permit application must designate a single site within the district for the

    duration of the permit. 3 HOUSTON, TEX., CODE art. XI, div. 2, § 40-263(2). Performers may not

    stray from that site while performing until they apply for another permit.

        14.        As a condition of submitting an application and receiving a permit, artists must also

    obtain written permission from the abutting property owners of the site where they intend to

    play. Id. at § 40-263(3). Hence, whether an applicant is able to obtain a permit and exercise his



district’ defined in section 40-261 of this Code pursuant to a permit issued under article XI of
chapter 40 of this Code.” HOUSTON, TEX., CODE art. I, § 28-6.
3 The applicant may designate a daytime site and a nighttime site. HOUSTON, TEX., CODE art. XI,
div. 2, § 40-263(2).
                                                     3
      Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 4 of 10



    right of free speech depends on the whims of a few people, who together enjoy a “Heckler’s

    Veto” over that speech. This limitation, like all of the busking restrictions, does not apply to

    other speakers, like protestors or panhandlers.

        15.     Any person who busks outside of the Theater District, or without a permit inside

    the District, is subject to a fine not exceeding $500 for each violation. HOUSTON, TEX., CODE

    ch. 1, § 1-6(a). Each day on which a musician busks in violation of the code constitutes a

    separate violation. Id.

                                             Tony Barilla

       16.     Tony Barilla is a Houston-based musician and accordionist. He composes,

    produces, and performs music. For over twenty years, Tony has written and recorded music

    for the nationally syndicated NPR podcast, This American Life. Tony released an album this

    past year, “A Record of Deported Persons,” which features songs that were adapted from

    interviews with people who have been deported from the United States.

       17.     Tony busks as a means of improving his musicianship and performance skills while

    getting paid to perform. He believes busking is important to a city’s culture. He wants to

    perform both as a means of expressing his artistic skills and to earn extra income. 4

        18.     After navigating the disorganized permitting process, 5 Tony obtained a year-long

    permit in 2018 to busk in the Theater District.

        19.     Tony has come to believe that the Theater District is not an opportune place to busk

    because it excludes cultural sites and other consistently trafficked areas that better lend


4 Anthony Barilla, Busking the Streets of Houston, Houston Press (Sept. 17, 2018 4:00 AM),
https://www.houstonpress.com/music/houstons-regulations-about-busking-10865671.
5 Tony accessed a permit application after contacting three city departments—all of which seemed
befuddled by his request for a permit application because they assumed busking was banned
throughout the city and were unaware that such a permit existed for the Theater District.
                                                  4
  Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 5 of 10



themselves to busking. The fact that Houston’s busking law does not allow him to perform for

tips in these other areas is one of the reasons Tony chose not to renew his permit when it

expired in August of 2019.

   20.     The Heckler’s Veto provision has also dissuaded Tony from renewing his permit.

That provision imposes several practical problems for permit applicants. It is difficult and

sometimes impossible, for instance, to track down a property owner or the person authorized

to give permission on behalf of the property owner. Individuals who feel uncomfortable asking

for a stranger’s permission, like Tony, may forgo busking altogether to avoid such discussio ns.

   21.     Tony did not renew his permit after it expired. Tony believed that the restrictio ns

on busking, including the fee, the small area of the Theater District, and the Heckler’s Veto

provision, made it not worthwhile for him to renew the permit.

   22.     Because he no longer has a permit, Tony has stopped busking.

   23.     But for the City’s busking restrictions, Tony would busk again in Houston.

   24.     An actual and substantial controversy currently exists between Tony and the City

regarding the constitutionality of the busking restrictions. Tony contends that the busking

restrictions are unconstitutional. Tony is informed and believes, and on that basis alleges, that

the City contends that the busking restrictions are constitutional.

   25.     Tony is unwilling to risk fines of up to $500 for violating the ordinance and,

therefore, has refrained from busking since his permit expired. If the City’s busking restrictio ns

were declared unconstitutional and the City enjoined from enforcing them, Tony would resume

busking on the streets of Houston.




                                              5
  Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 6 of 10



    26.     Tony has no plain, speedy, and adequate remedy at law for this violation of his right

to free speech. Damages are indeterminate or unascertainable, and would not fully redress

Tony’s harm.

    27.     Accordingly, injunctive and declaratory relief is appropriate.

                                       LEGAL CLAIM

                 Violation of the First Amendment’s Free Speech Clause

    28.     Tony alleges and incorporates by reference each and every allegation set forth in

the preceding paragraphs of this Complaint.

    29.     Tony’s busking activity, consisting of playing music for monetary donations, is

protected by the First Amendment.

    30.     HOUSTON, TEX., CODE art. I, § 28-6, art. XI, div. 2, §§ 40-262, 40-263(3), restricts

Tony’s free speech rights in public places including sidewalks and streets, which constitute

public forums.

    31.     Houston’s code allows some expression on its streets, but as soon as a person

solicits tips while performing, he is banned from the vast majority of Houston’s public

sidewalks, relegated to one of the least lucrative parts of the City for busking, and subjected to

a permitting scheme that includes a Heckler’s Veto.

    32.     Houston’s busking restrictions draw a distinction between different types of speech

depending upon the message conveyed.

    33.     An official must examine the content of the speech to determine whether it is

subject to the busking restrictions.

    34.     Houston’s busking restrictions are content-based restrictions on speech.




                                              6
  Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 7 of 10



    35.      Because Houston’s busking restrictions are content-based, the law is subject to

strict scrutiny.

    36.      Houston’s busking ban does not further any compelling, or even significa nt,

government interest. There is no evidence that busking outside the Theater District would

create a traffic hazard necessitating such a restrictive law. And the City cannot restrict speech

merely because it does not like it.

    37.      Even if the ban was aimed at a compelling purpose, it is not narrowly tailored

because it restricts more speech than necessary and there are less restrictive means at the

government’s disposal.

    38.      Houston’s permitting requirement, HOUSTON, TEX., CODE art. XI, div. 2, § 40-262,

imposes a prior restraint on Tony’s speech.

    39.      The prior restraint of Houston’s permit requirement applies to single street

performers, regardless of the crowd they draw.

    40.      Houston cannot require individual speakers to obtain a permit before exercising

their right to express themselves on public streets.

    41.      Houston’s permitting requirement does not further any compelling, or even

significant government interest. In particular, the Heckler’s Veto provision serves no purpose

except for the illegitimate purpose of censoring disfavored speech.

    42.      Tony has been suffering and will continue to suffer substantial and irreparable

harm unless Houston’s busking restrictions including its permit requirement are declared

unlawful and enjoined by this Court.

                                REQUEST FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests the following relief:



                                              7
  Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 8 of 10



    1.      an entry of judgment declaring that HOUSTON, TEX., CODE art. I, § 28-6, art. XI,

div. 2, §§ 40-262, 40-263(3) are unconstitutional under the First Amendment to the U.S.

Constitution, facially and as applied to Plaintiff;

    2.      an entry of a permanent injunction against Defendant, its employees, agents,

assigns, and all persons acting in concert with it, from continuing to enforce HOUSTON, TEX.,

CODE art. I, § 28-6, art. XI, div. 2, §§ 40-262, 40-263(3), as well as any and all implementing

administrative rules and regulations, and practices and policies by which Defendant enforces

this provision, against Plaintiff or any other person;

    3.      an award of nominal damages in the amount of $1;

    4.      an award of attorney fees and costs in this action pursuant to 42 U.S.C. § 1988;

    5.      an award of any further legal or equitable relief this Court may deem just and

proper.

DATED: January 15, 2020.

                                            Respectfully submitted,

                                            s/ Mollie R. Williams
                                            MOLLIE R. WILLIAMS (Attorney in Charge)
                                            Cal. Bar No. 322970
                                            Southern District of Texas No. 3495076
                                            ANASTASIA P. BODEN (of Counsel)
                                            Cal. Bar No. 281911
                                            Southern District of Texas No. 3495077
                                            Pacific Legal Foundation
                                            930 G Street
                                            Sacramento, California 95814
                                            Telephone: (916) 419-7111
                                            Fax: (916) 419-7477
                                            Email: ABoden@pacificlegal.org
                                            Email: MWilliams@pacificlegal.org

                                            Counsel for Plaintiff Anthony Barilla




                                               8
Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 9 of 10




                       EXHIBIT A




                                 9
Case 4:20-cv-00145 Document 1 Filed on 01/15/20 in TXSD Page 10 of 10




                                 10
